Citation Nr: 0604267	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  97-26 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently evaluated as 30 
percent disabling, with a separate 10 percent rating 
assigned for hypertension.

Entitlement to an increased rating for residuals of a 
closed head trauma with headaches and personality 
change, currently evaluated as 50 percent disabling.

Entitlement to an increased rating for carpal tunnel 
syndrome of the left hand and wrist, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from January 1977 to 
January 1981, from January 1983 to January 1986, and 
from November 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO).  That decision denied ratings in 
excess of 10 percent for all the disorders currently at 
issue.  A May 2003 decision by a decision review 
officer granted a rating of 30 percent for hypertensive 
cardiovascular disease and a rating of 50 percent for 
residuals of a closed head trauma with headaches and a 
personality change.  The 10 percent rating for carpel 
tunnel syndrome of the left hand and wrist was 
continued.  A September 2005 decision by a decision 
review officer granted a separate rating of 10 percent 
for hypertension.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

A review of the medical records indicates that the 
veteran reported, in a September 2002 VA treatment 
note, that he applied for Social Security disability 
benefits through the Social Security Administration 
(SSA).  A review of the record reveals there has not 
been a request to obtain any record associated with a 
decision regarding such benefits.  Efforts to obtain 
such records should be accomplished in light of the 
reasonable possibility that such records could assist 
in determining the current level of severity associated 
with the veteran's disorders.

The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as military service department 
and SSA records.  Thus, the Board must obtain all of 
the records pertaining to the SSA decision as such 
records may be relevant to the claims for VA benefits.  
See Collier v. Derwinski, 1 Vet. App. 413 (1991).

VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or 
agency.  These records include but are not limited to 
military records, including service medical records; 
medical and other records from VA medical facilities; 
records from non-VA facilities providing examination or 
treatment at VA expense; and records from other Federal 
agencies, such as the Social Security Administration.  
VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts 
to obtain those records would be futile.  Cases in 
which VA may conclude that no further efforts are 
required include those in which the Federal department 
or agency advises VA that the requested records do not 
exist or the custodian does not have them.  38 C.F.R. 
§ 3.159 (2005).

Accordingly, to ensure full compliance with due process 
requirements, these claims are REMANDED to the RO via 
the Appeals Management Center for the following 
development:

1. The RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning his claim for such 
benefits. VA must continue its 
efforts until pertinent records are 
obtained or unless it is reasonably 
certain that such records do not 
exist or that further efforts to 
obtain them would be futile. If no 
such records exist, this should be 
documented.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
again review the record.  If any 
benefit sought on appeal, for which 
a notice of disagreement has been 
filed, remains denied, the veteran 
and representative, if any, should 
be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



 
 
 
 
